PER CURIAM.
Petitioner, Lawyers Professional Responsibility Board, through its administrative director, brought disciplinary proceedings against respondent for neglectful and dilatory handling of specified probate matters. In July 1977, petitioner and respondent entered into a stipulation whereby those proceedings were stayed provided certain conditions were met.
We find that all conditions of the stipulation have now been met, respondent has turned over all files to another attorney, has closed his office, and has announced his retirement. Investigation of respondent’s files has revealed no harm or financial loss to any client. Under these facts and circumstances, we grant petitioner’s request that respondent be permitted to resign from the practice of law.
SIMONETT, J., took no part in the consideration or decision of this case.